Citation Nr: 9912161	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for generalized anxiety disorder.

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1960.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied a rating exceeding 30 
percent for the service-connected generalized anxiety 
disorder, and from a November 1997 rating decision of the 
same RO, which denied a claim of entitlement to special 
monthly compensation based on the need for aid and 
attendance.

The Board remanded the two above matters in November 1998 for 
additional development and it is now noted that, in listing 
the second matter on appeal in that remand, the Board 
inadvertently used the word "pension" rather than 
"compensation," which is the appropriate term in this case.  
(In this regard, it is noted that the RO denied the claim for 
special monthly compensation in a November 1997 rating 
decision, which the veteran appealed by filing a Notice of 
Disagreement, which the RO marked as received on December 8, 
1997.  The veteran was issued a Statement of the Case listing 
this issue on December 19, 1997, and, three days later, 
another rating decision was issued, granting nonservice 
connected pension benefits and denying special monthly 
pension based on the need for aid and attendance.  The 
veteran perfected his appeal of the denial of the claim for 
special monthly compensation in January 1998.  The December 
22, 1997, denial of special monthly pension was never 
appealed but the veteran hereby is advised that he is free to 
re-submit a claim for special monthly pension, for the RO's 
review, if he believes that he is nowadays entitled to that 
benefit.)
  
In the November 1998 remand, the Board noted that the issues 
of entitlement to a total rating based on individual 
unemployability, secondary to the service-connected 
disabilities, and entitlement to service connection for 
sexual dysfunction, secondary to service-connected 
disabilities, had been raised by the veteran and needed 
appropriate action by the RO.  These issues, as well as the 
issue of entitlement to an increased rating for a service-
connected back disorder, which had also been raised, were 
referred back for the RO's appropriate consideration.

In again reviewing the claims folder, the Board notes that 
the above three issues have not yet been re-adjudicated, 
although the Board is aware that the RO sent the veteran a 
development letter in June 1998 and that the veteran 
apparently has yet to submit evidence supporting particularly 
the claims for unemployability and sexual dysfunction.  The 
three claims are nevertheless hereby again being referred 
back to the RO for appropriate action and, with regard to the 
issue of service connection for sexual dysfunction, the Board 
sees it fit to point out that what the veteran seems to be 
asking for is VA compensation based on injury resulting from 
VA hospitalization or medical treatment under the provisions 
of 38 U.S.C.A. § 1151 (1991), rather than secondary service 
connection. 

A VCH was held on February 25, 1999, before Jack W. 
Blasingame, who is a member of the Board's section rendering 
the determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 1998).  The VCH was held with the 
veteran, his spouse, and the veteran's representative sitting 
in Montgomery, Alabama, and Mr. Blasingame sitting in 
Washington, D.C., the veteran having consented to have this 
type of hearing in lieu of the requested TBH.

A transcript of the VCH and copies of several VA medical and 
vocational rehabilitation records that were produced in 1998 
and 1999, which were received on March 1, 1999, together with 
the veteran's written consent to have this new evidence 
reviewed in the first instance at the Board level, have been 
associated with the claims folder.  Unfortunately, the Board 
notes that neither one of the two appealed claims is ready 
for its review by the Board at this time, as both claims need 
the additional development set forth in the following pages.

REMAND

With regard to the first issue, the Board notes that the 
evidence of record, which includes the report of a VA mental 
disorders examination that was conducted in January 1999, is 
insufficient to determine whether the veteran is indeed 
entitled to a rating exceeding 30 percent for the service-
connected generalized anxiety disorder, especially since that 
report makes no reference to the service-connected disorder, 
only lists dementia, not otherwise specified, as the 
diagnosis warranted and basically gives the impression that 
the vast majority of the veteran's current 
neurologic/psychiatric symptomatology is actually part of the 
residuals of a surgical procedure that the veteran underwent 
in May 1997 to resect a pituitary tumor.

The above impression seems to be further supported by a March 
3, 1998, medical statement from the veteran's private 
neurologist, who said that the veteran had multiple medical 
problems, including a surgically-treated pituitary tumor, 
memory impairment, epileptic seizures, peripheral 
polyneuropathy, depression, etc., but that there was "no 
indication in the literature that [the service-connected] 
anxiety neurosis can cause epilepsy" and the dementia that 
the veteran suffers from "is not caused by anxiety neurosis 
or by [the service-connected] conditions of the spine of the 
back." 

It is strongly felt, then, that the veteran should be re-
examined by a VA psychiatrist, who should be asked to list 
all the diagnoses that are currently warranted under the DSM-
IV and express an opinion as to the degree of social and 
industrial impairment, if any, that is currently caused 
exclusively by the service-connected generalized anxiety 
disorder.

With regard to the second issue on appeal, the Board notes 
that, in a barely-legible report of medical examination for 
housebound status or permanent need for regular aid and 
attendance (VA Form 21-2680) that was dated in August 1997, 
the subscribing examiner listed the veteran's main problems 
as dizziness and memory problems arising from the May 1997 
surgery, listed the diagnoses as post-operative pituitary 
tumor and dizziness since the operation, and marked the box 
indicating that the veteran was not in need of daily skilled 
services (aid and attendance).  In another VA Form 21-2680, 
this one was dated in November 1988, the subscribing 
physician marked the box indicating that the veteran did 
require the daily personal health care services of a skilled 
provider without which he would require hospital, nursing 
home or other institutional care.  This opinion, however, was 
apparently based, for the most part, on the veteran's 
multiple nonservice-connected disabilities, as the diagnoses 
were listed (in this order) as status post pituitary adenoma, 
seizure disorder, hypertension, ataxias, remote heart attack 
("HA") and anxiety/depression.

The record contains the report of a third VA aid and 
attendance medical examination, which was dated in January 
1999, in which the subscribing physician said that the 
veteran was "an adequate candidate for the required A & A ... 
."  It certainly appears, however, that this opinion was, 
too, based mostly on the impairment caused by the veteran's 
nonservice-connected disabilities, as the problems noted (for 
example, inability to stand or ambulate by himself because of 
poor balance, ataxia and "a case of peripheral 
polyneuropathy") were almost all nonservice-connected.

The Board further notes that the veteran's spouse has 
acknowledged the strong impact that the May 1997 surgery had 
on the veteran in terms of additional disabling conditions 
rendering him unable to care for himself, which included 
dizziness and balance problems.  In this regard, it is noted 
that, at an RO hearing that was conducted in February 1998, 
she acknowledged that the veteran's inability to function in 
his activities of daily living started "[a]fter he had the 
surgery" and she explained that, before the surgery, he had 
been able to perform all activities related to self-care, 
including bathing, feeding and putting his clothes on.  None 
of the residuals of that surgery are service-connected.

As shown above, the actual impact of the service-connected 
disabilities (which, in this case consist of a generalized 
anxiety disorder, or anxiety neurosis, and a back disorder) 
on the veteran's need for aid and attendance remains unknown.  
This needs clarification, especially because, for a claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance to be granted, the need should 
arise, by definition, solely from service-connected 
disabilities (as opposed as when the claim is for special 
monthly pension, in which case both service and nonservice-
connected disabilities would be considered).  Another medical 
examination for housebound status or permanent need for aid 
and attendance needs to be conducted.

Also, the Board notes that the veteran said, at the February 
1999 VCH, that he receives mental health treatment from VA 
approximately three to four times per month and that he was 
granted, several years ago, disability benefits by the Social 
Security Administration (SSA).  Copies reflecting the alleged 
VA outpatient treatment in recent years (basically, from mid-
1997 to the present time) and copies of the SSA decision 
granting disability benefits, and of the medical evidence on 
which that decision was based, are not of record and should 
be sought, as this is evidence that is certainly pertinent to 
the two appealed matters.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter referred to as "the Court") has held 
that the duty to assist veterans in the development of facts 
pertinent to their claims under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998) requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement 
is not optional, nor discretionary. Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  Accordingly, the appealed claims 
are REMANDED for the following:

1.  The RO should ask the veteran, in 
writing, to clarify the date when he was 
awarded SSA disability benefits, as the 
transcript of the February 1999 VCH 
reveals that he said that the benefits 
were awarded in "1962," while it is 
felt that he probably said, or may have 
meant to say, "1992."

The RO should then inform the veteran, 
also in writing, that he is free to 
furnish any additional pertinent evidence 
and argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   
The RO should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claims and should inform him 
that the consequences of his failing to 
report for a VA examination without good 
cause might include the denial of his 
claims for VA benefits.  See, 
38 C.F.R. §§ 3.158, 3.655 (1998).

2.  The RO should then take action to 
secure copies of the records reflecting 
all VA outpatient mental health treatment 
from June or July 1997 through the 
present time, as well as copies of the 
actual SSA decision granting disability 
benefits, and the medical evidence on 
which that decision was based.

3.  The RO should then schedule the 
veteran for a VA mental disorders 
examination.  The claims folder, which 
should already include at least a copy of 
this remand, should be made available to 
the examiner prior to the examination 
and, if the veteran fails to report for 
the medical examination without good 
cause, the RO should indicate so, in a 
memorandum to the file.

The examiner should be asked to review 
all the pertinent evidence in the record, 
to include the VA medical records 
reflecting a VA mental disorders 
examination conducted in April 1997 and 
the May 1997 diagnosis and resection of a 
pituitary tumor, the March 3, 1998, 
medical statement from the veteran's 
private neurologist, the report of the VA 
mental disorders examination of January 
1999, and a copy of this remand.  The 
examiner should also be asked to request, 
and interpret for the record, any studies 
or tests deemed necessary, conduct a 
thorough mental disorders examination of 
the veteran and thereafter submit a 
comprehensive and legible report of 
medical examination that should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to 
whether, in evaluating the veteran 
under the diagnostic criteria set 
forth in the DSM-IV, there is, 
currently, symptomatology that is 
sufficient to warrant a diagnosis of 
anxiety neurosis, or generalized 
anxiety disorder, and, if there is 
such symptomatology, his or her 
opinion as to the social and 
industrial impairment that that 
service-connected mental disorder 
currently produces in the present 
case.

In discussing any such impairment, 
the examiner is to be asked to refer 
to the specific criteria set forth 
in 38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9400 (1998), for the 
evaluation of service-connected 
mental disorders.  In discussing his 
or her findings and conclusions, the 
examiner should also be asked to 
differentiate, to the extent 
possible, between the symptomatology 
and impairment solely caused by the 
service-connected generalized 
anxiety disorder and the 
symptomatology and impairment caused 
by other, nonservice-connected 
mental and/or neurological 
disorders, to include those arising 
from, or related to, the diagnosed 
pituitary tumor.

Also, for each mental disorder other 
than the service-connected 
generalized anxiety disorder (or 
anxiety neurosis or anxiety 
disorder), the examiner should 
indicate whether that diagnosis 
represents a progression of the 
service-connected generalized 
anxiety disorder, the correction of 
an error in that prior diagnosis or 
the development of a new and 
separate condition.  See, in this 
regard, 38 C.F.R. § 4.125(b) (1998).

The examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

4.  The RO should then schedule the 
veteran for a VA aid and attendance or 
housebound status medical examination.  
The claims folder, which should already 
include at least a copy of this remand, 
should be made available to the examiner 
prior to the examination and, again, if 
the veteran fails to report for the 
medical examination without good cause, 
the RO should indicate so, in a 
memorandum to the file.

The RO should tell the examiner what are 
the veteran's service-connected 
disabilities, and what are their current 
ratings.  The examiner should then be 
asked to review all the pertinent 
evidence in the record, to include the 
records reflecting the VA diagnosis and 
resection of a pituitary tumor in 1997, 
the March 3, 1998, medical statement from 
the veteran's private neurologist, the 
report of the aid and attendance 
examinations of August 1997 and November 
1998, the reports of the three VA medical 
examinations of January 1999 (one of 
which was for aid and attendance 
purposes, as noted earlier), a copy of 
this remand and the report of the VA 
mental disorders examination requested 
above, which should already be part of 
the record.  He or she should also be 
asked to request, and interpret for the 
record, any studies or tests deemed 
necessary, conduct a thorough medical 
examination of the veteran and thereafter 
submit a comprehensive and legible report 
of medical examination that should 
include, at least, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A list of all the diagnoses that 
are currently warranted and his or 
her opinion as to the manifestations 
and functional limitations currently 
caused by the nonservice-connected 
disorders, as opposed to the 
manifestations and functional 
limitations that are caused solely 
by the service-connected disorders.

Regarding the service-connected 
disorders, the examiner should be 
asked to comment upon their effects 
upon the veteran's abilities to 
dress himself, to keep himself 
ordinarily clean and presentable, 
adjust any special prosthetic or 
orthopedic appliances, and the 
frequency of any such adjustment, 
feed himself, attend to urinary and 
bowel function, and protect himself 
from the hazards or dangers incident 
to his daily environment.  
Additionally, a finding should be 
made as to whether the service-
connected disorders actually require 
that the veteran remain in bed and 
whether he is substantially confined 
to his dwelling and its immediate 
premises, also as a direct result of 
the service-connected disorders. 

With respect to the service-
connected back disorder, the 
examination report must, in 
accordance with DeLuca v. Brown, 8 
Vet.App. 202 (1995), also address 
any weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the 
veteran describes flare-ups of pain, 
the examiner must offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an 
opinion as to the nature and extent 
of any additional disability during 
a flare-up, that fact should be so 
stated.

Finally, the examiner should express 
his or her opinion regarding the 
question of whether the service-
connected disorders, when viewed 
apart from those that are 
nonservice-connected, currently 
render the veteran so nearly 
helpless as to require the daily 
personal health care services of a 
skilled provider without which he 
would require hospital, nursing home 
or other institutional care.

Again, the examiner should be asked to 
thoroughly discuss and explain the 
rationale for all of his or her 
conclusions and opinions in a clear and 
legible manner in the examination report.

5.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

6.  After the above development has been 
accomplished, the RO should re-adjudicate 
the two issues on appeal, especially with 
regard to the additional evidence that 
was obtained.

If, upon re-adjudication of the appealed issues, any of the 
benefits sought on appeal remains denied, a Supplemental 
Statement of the Case should be provided to the veteran and 
his representative, with an appropriate period to respond, 
and the claims folder should thereafter be returned to the 
Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the evidentiary record and to afford 
him due process of law and that, consequently, no action is 
required of him unless and until he receives further notice 
from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appealed claims must be afforded expeditious treatment by 
the RO, as the law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









